Citation Nr: 1227713	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1966 to December 1969. 

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that rating decision, the RO denied the claims for entitlement to service connection for depression and PTSD. 

In August 2010, the Veteran testified during a Travel Board hearing in front of a now-retired  Veterans Law Judge at the RO, and a copy of the hearing transcript is of record.  The Board remanded the matters in October 2010 for additional development of the record, to include obtaining outstanding records of pertinent VA and private treatment and to provide the Veteran with a VA psychiatric examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Law Judge (VLJ) who conducted the August 2010 Travel Board hearing has retired.  In June 2012, the Board informed the Veteran that the VLJ who had conducted the August 2010 hearing had since retired from the Board, and that he had the option of requesting another hearing before a VLJ who would ultimately decide his appeal.  See 38 C.F.R. § 20.707 (2011).  By correspondence dated later in June 2012, the Veteran elected to have another Travel Board hearing at the RO.  Therefore, the Veteran must be provided an opportunity to present testimony before a new VLJ before the Board may proceed with appellate review.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


